Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 1 of 25 Page ID #:254




    1 JONATHAN W. HUGHES (SBN: 186829)
      jonathan.hughes@arnoldporter.com
    2
      ARNOLD & PORTER KAYE SCHOLER LLP
    3 Three Embarcadero Center, 10th Floor
      San Francisco, CA 94111
    4
      Telephone: (415) 471-3100
    5 Facsimile: (415) 471-3400
    6
        JEFFREY B. MALTZMAN (SBN: 131758)
    7   jeffreym@maltzmanpartners.com
    8   MALTZMAN & PARTNERS, P.A.
        681 Encinitas Boulevard, Suite 315
    9   Encinitas, CA 92024
   10   Telephone: (760) 942-9880
        Facsimile: (760) 942-9882
   11
   12 Attorneys for Defendant PRINCESS CRUISE LINES, LTD.
      (additional counsel on signature page)
   13
   14                       UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   15
   16 KEVIN HACHINSKY and LESLIE                  Case No. 2:20-CV-02963-RGK-SK
   17 HACHINSKY,                                  Action Filed: March 30, 2020
   18                      Plaintiffs,            MEMORANDUM OF POINTS AND
   19                                             AUTHORITIES IN SUPPORT OF
              v.
                                                  DEFENDANT’S MOTION FOR
   20                                             SUMMARY JUDGMENT
        PRINCESS CRUISE LINES, LTD.,
   21
                           Defendant.             Date: August 16, 2021
   22                                             Time: 9:00 a.m.
   23                                             Judge: Hon. R. Gary Klausner
                                                  Courtroom: 850
   24
   25                                             Magistrate: Hon. Steve Kim
                                                  Filed: July 6, 2021
   26
   27
   28

        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.     2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 2 of 25 Page ID #:255




    1                                             TABLE OF CONTENTS
    2                                                                                                                         Page
    3 INTRODUCTION ....................................................................................................... 1
    4 BACKGROUND ......................................................................................................... 1
    5             A.       COVID-19’s Discovery and Early Public Health Guidance .................. 1
    6             B.       Princess Implemented Screening Measures for Grand Princess
                           Based on CDC and WHO Guidance ....................................................... 3
    7
                  C.       No COVID-19 Cases, or Suspect Cases, Were Detected on
    8                      Grand Princess’s February 11 Voyage................................................... 4
    9             D.       Princess Implemented CDC Guidelines for Grand Princess’s
                           February 21 Cruise .................................................................................. 5
   10
                  E.       COVID-19 Becomes a Global Pandemic After Disembarkation ........... 7
   11
         LEGAL STANDARD ................................................................................................. 8
   12
         ARGUMENT ............................................................................................................... 8
   13
         I.       There Is No Evidence Establishing that Princess Had Actual or
   14             Constructive Knowledge of a Risk-Creating Condition ................................... 8
   15             A.       A Cruise-Ship Owner Must Have Actual or Constructive Notice
                           of the Specific Risk-Creating Condition to be Liable for
   16                      Negligence............................................................................................... 8
   17             B.       Princess Lacked Notice of Any Risk-Creating Conditions .................. 10
   18                      1.       Princess Undisputedly Lacked Actual or Constructive
                                    Notice of the Presence of COVID-19 on Grand Princess ......... 11
   19
                           2.       Princess Provided Prompt Warnings to Passengers and
   20                               Implemented All Measures Recommended by CDC ................. 13
   21                      3.       None of Plaintiffs’ Evidence Establishes Notice........................ 14
   22             C.       Even if Princess Had Notice of a Specific Risk-Creating
                           Condition, Princess Undisputedly Was Not Negligent......................... 18
   23
                  D.       Plaintiffs’ Theory Would Upend Maritime Commerce and More ....... 19
   24
         II.      Plaintiffs Cannot Obtain Punitive Damages ................................................... 20
   25
   26 CONCLUSION.......................................................................................................... 20
   27
   28
                                                                      i
         DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.                                      2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 3 of 25 Page ID #:256




    1                                           TABLE OF AUTHORITIES
    2                                                                                                               Page(s)
    3
        Cases
    4
        Anderson v. Liberty Lobby, Inc.,
    5     477 U.S. 242 (1986) .................................................................................................. 8
    6
      Archer v. Carnival Corp. & PLC,
    7    2020 WL 7314847 (C.D. Cal. Nov. 25, 2020) ........................................ 8, 11, 12, 20
    8 Chamberlain v. Chandler,
    9   5 F. Cas. 413 (C.C.D. Mass. 1823) ......................................................................... 20
   10 Churchill v. F/V Fjord,
   11   892 F.2d 763 (9th Cir. 1988) ................................................................................... 20

   12 Davis v. Cruise Operator, Inc.,
         2017 WL 3057610 (S.D. Fla. July 19, 2017) .................................................... 10, 16
   13
   14 Doe v. Miles Lab’ys, Inc., Cutter Lab’ys Div.,
         927 F.2d 187 (4th Cir. 1991) ..................................................... 12, 15, 17, 18, 19, 20
   15
      Francis v. MSC Cruises, S.A.,
   16    2020 WL 6816963 (11th Cir. Nov. 20, 2020) ......................................................... 10
   17
      Keefe v. Bahama Cruise Line, Inc.,
   18    867 F.2d 1318 (11th Cir. 1989) ................................................................................. 8
   19 Kressly v. Oceania Cruises,
   20    718 F. App’x 870 (11th Cir. 2017) .......................................................................... 10
   21 McGuire v. The Golden Gate,
   22   16 F. Cas. 141 (C.C.N.D. Cal. 1856) ...................................................................... 20

   23 McKee v. Cutter Lab’ys, Inc.,
        866 F.2d 219 (6th Cir. 1989) ............................................................................. 15, 18
   24
   25 Monteleone v. Bahama Cruise Line, Inc.,
        838 F.2d 63 (2d Cir. 1988) ........................................................................................ 9
   26
      Reming v. Holland Am. Line Inc.,
   27   662 F. App’x. 507 (9th Cir. 2016) ............................................................................. 9
   28
                                                                  ii
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.                                 2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 4 of 25 Page ID #:257




    1 Saltzstine v. Princess Cruise Lines Ltd.,
         2020 WL 8475998 (C.D. Cal. Oct. 23, 2020) ....................................... 10, 14, 15, 16
    2
    3 Samuels v. Holland Am. Line-USA Inc.,
         656 F.3d 948 (9th Cir. 2011) ............................................................... 8, 9, 13, 16, 18
    4
      Taiariol v. MSC Crociere S.A.,
    5
         677 F. App’x 599 (11th Cir. 2017) .......................................................................... 16
    6
      The Dutra Grp. v. Batterton,
    7    139 S. Ct. 2275 (2019)....................................................................................... 19, 20
    8
      Tonelli v. NCL (Bahamas) Ltd.,
    9    428 F. Supp. 3d 1313 (S.D. Fla. 2019) .................................................... 9, 10, 16, 17
   10 Weiner v. Carnival Cruise Lines,
   11   2012 WL 5199604 (S.D. Fla. Oct. 22, 2012) ............................................................ 8
   12 Zaccone v. Am. Red Cross,
   13    872 F. Supp. 457 (N.D. Ohio 1994) ........................................................................ 18

   14 Other Authorities
   15 85 Fed. Reg. 16,628 ........................................................................................................ 7
   16 Thomas J. Schoenbaum, Admiralty & Maritime Law § 5:4 (6th ed. 2020) ................. 19
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                   iii
         DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.                                  2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 5 of 25 Page ID #:258




    1                                    INTRODUCTION
    2         Shipowners are not insurers for their passengers: Their liability is not strict
    3 and requires actual or constructive knowledge of a specific risk-creating condition.
    4 Courts hold that a shipowner’s knowledge must be particularized—not just to the
    5 risk that caused injury, but to the specific location where plaintiffs claim to have
    6 been injured. This case flies in the face of these principles. Plaintiffs fault Defendant
    7 Princess Cruise Lines, Ltd. for not preventing a COVID-19 outbreak on Grand
    8 Princess in February 2020. But the undisputed facts are that Princess had no
    9 knowledge that anyone infected or even suspected of being infected was on Grand
   10 Princess. The facts are also undisputed that Princess followed and in key ways ex-
   11 ceeded guidance from the Centers for Disease Control and Prevention (CDC) on
   12 screening for and containing COVID-19. Plaintiffs’ case reduces to the theory that
   13 Princess should have known in February 2020 that CDC and other public health au-
   14 thorities were wrong about COVID-19, from how it could be detected and contained
   15 to whether it was already widely present and spreading in the community in the
   16 United States. Courts consistently reject hindsight-based theories of liability like
   17 those Plaintiffs embrace. So should this Court.
   18                                     BACKGROUND
   19         A.     COVID-19’s Discovery and Early Public Health Guidance
   20         On December 31, 2019, the World Health Organization (WHO) picked up a
   21 media statement from China’s Wuhan Municipal Health Commission about cases of
   22 a pneumonia-like disease in Wuhan, China. (Tarling Decl., Ex. 1, at 1; Jerome Rep.
   23 5, Hughes Decl., Ex. 1.) On January 9, WHO announced that a new coronavirus,
   24 SARS-CoV-2, was associated with this illness. (Tarling Decl. ¶ 10 & Ex. 2 at 1.)
   25 Operating with limited information, public authorities, including WHO and CDC,
   26 developed guidance to detect and prevent COVID’s spread. (Id. ¶¶ 10, 12-16 & Exs.
   27 3, 5-7.) This guidance reflected a belief that COVID-19 was contained in China and
   28 was principally spread by symptomatic persons. (Id. ¶¶ 12-13, 20-24; Jerome Rep.
                                                   1
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.         2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 6 of 25 Page ID #:259




    1 9, Hughes Decl., Ex. 1.) CDC did not confirm the first U.S. case until January 21: a
    2 Washington resident who recently returned from Wuhan. (Tarling Decl. ¶ 22.) U.S.
    3 cases rose to five on January 26, but CDC emphasized that all were related to travel
    4 from Wuhan and immediate risk to Americans was low. (Id. ¶ 22.) CDC confirmed
    5 this approach in guidance issued on February 1, 2020 for identifying suspected cases
    6 of COVID-19. (Tarling Decl. ¶ 15 & Ex. 5.) Suspect cases required both (1) an epi-
    7 demiological link from travel to China or close contact with a person known to have
    8 COVID-19, and (2) fever or symptoms of lower respiratory illness (e.g., cough or
    9 shortness of breath). (Id.) Symptoms alone were insufficient. (Id.)
   10         Public health authorities updated their guidance, but through the sailing of
   11 Grand Princess adhered to the same principles requiring symptoms plus an epide-
   12 miological link. (Tarling Decl. ¶¶ 28, 34.) On February 10, for example, CDC issued
   13 Interim Guidance for cruise ships that again limited suspect cases of COVID-19 to
   14 those with symptoms “plus travel history in China or other known exposure at the
   15 time of embarkation.” (Id. ¶ 16 & Ex. 6 at 2.) Likewise, CDC’s February 12 guid-
   16 ance for evaluating and reporting “persons under investigation” (PUIs) for COVID-
   17 19 limited PUIs to individuals with both symptoms and travel in China or close con-
   18 tact with a confirmed case. (Nair Decl. ¶ 7 & Ex. A at 1-2.) None of this guidance
   19 advised widespread mask-wearing or social distancing, or use of temperature checks
   20 or other medical examinations to screen passengers. (Tarling Decl. ¶ 26; Goldmann
   21 Rep. 4, Hughes Decl., Ex. 2.) Indeed, as of February 11 and 21, CDC and WHO ac-
   22 tively discouraged the public from wearing masks, which were reserved for health
   23 care providers, individuals with suspected or confirmed infections, and people in
   24 close contact with such individuals. (Goldmann Rep. 4, Hughes Decl., Ex. 2.) Nor
   25 did public health authorities discourage or restrict large gatherings: in February and
   26 even in March, people continued to pack into stadiums, concerts, classrooms, reli-
   27 gious services, and airplanes. (Id. 4-5.) Nor did officials recommend testing of all
   28 passengers and crew, and indeed such universal testing would not have been possi-
                                                  2
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.         2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 7 of 25 Page ID #:260




    1 ble given the scarcity of point-of-care tests. (Id. at 7; Tarling Decl. ¶ 28.) As of the
    2 voyages here, there were almost no confirmed COVID-19 cases in the United States
    3 and all had travel links to China. (Tarling Decl. ¶¶ 21-22.) There was no known
    4 community spread in North America until after Grand Princess departed. (Id. ¶¶ 21-
    5 22.)
    6         B.     Princess Implemented Screening Measures for Grand Princess
    7                Based on CDC and WHO Guidance
    8         Plaintiffs were passengers on Grand Princess, one of multiple ships owned
    9 and operated by Defendant Princess Cruise Lines, for a cruise departing February
   10 21, 2020. (FAC, ECF No. 30, ¶ 7.) Grand Princess sailed on back-to-back voyages
   11 departing San Francisco on February 11 and 21, 2020. (Nair Decl. ¶ 5.) Princess is
   12 an indirect subsidiary of Carnival Corporation, the parent of several operating cruise
   13 lines or “brands.” (Haeflinger Decl. ¶ 3.) Carnival began monitoring COVID-19 fol-
   14 lowing WHO reports from late December and early January. (Id. ¶ 6; Tarling Decl.
   15 ¶¶ 7-11.) Beginning January 23, Carnival issued Instructional Notices establishing
   16 policy to be adapted and implemented by each brand, including Princess, to imple-
   17 ment CDC guidance and screen passengers for COVID-19 by asking about travel to
   18 China and certain flu-like symptoms. (Haeflinger Decl. ¶¶ 8-14 & Ex. 1; Tarling
   19 Decl. ¶ 25 & Ex. 8).)
   20         Princess implemented this guidance for the February 11 and 21 voyages in
   21 multiple ways. (Tarling Decl. ¶¶ 25-35 & Ex. 9; Eaton Decl. ¶¶ 4-12.) First, Princess
   22 emailed passengers on both cruises that a new screening policy based on recent pub-
   23 lic health guidance would deny boarding and offer a full refund to any passenger
   24 traveling from or through mainland China, Macau, or Hong Kong. (O’Connor Decl.
   25 ¶¶ 2-6 & Exs. 1-2.) Passengers before the February 21 cruise were instructed that
   26 any false health reporting would result in immediate disembarkation at the next op-
   27 portunity. (Id. Ex. 2.) Second, Princess checked passports of international passen-
   28 gers and crew to identify anyone who may have traveled from or through China,
                                                   3
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.         2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 8 of 25 Page ID #:261




    1 Hong Kong, or Macau in the previous 14 days. (Tarling Decl. ¶ 25; Eaton Decl. ¶¶
    2 9-10.) Third, passengers and crew were required to fill out a health screening form
    3 inquiring about travel to a prohibited region or contact with an infected person.
    4 (Eaton Decl. ¶¶ 4-5, 11-12 & Ex. 1 at 6) Princess employed this CDC-based guid-
    5 ance for screening individuals boarding the February 11 and 21 Grand Princess
    6 cruises. (Id. ¶ 12.) Before adopting and implementing this boarding denial policy,
    7 Princess determined that other cruise lines and air carriers were not using additional
    8 forms of screening. (Tarling Decl. ¶ 26.) Moreover, Princess implemented these pol-
    9 icies even before CDC issued its February Interim Guidance for Ships. (Id.) Prin-
   10 cess’s approach was even more protective than CDC’s and WHO’s because it de-
   11 nied boarding to anyone with travel history to China as well as Hong Kong or Ma-
   12 cau, regardless of symptoms. (Id.; Eaton Decl. ¶¶ 10, 12 & Ex. 1 at 5-6.) Based on
   13 existing CDC data at the time, the known risk for COVID-19 at ports on Grand
   14 Princess’s itinerary was low. (Tarling Decl. ¶ 23.) This data continued to support
   15 the geographic containment strategy for COVID-19 that CDC and other public
   16 health authorities and Princess adopted. (Id. ¶¶ 23-25.)
   17         C.     No COVID-19 Cases, or Suspect Cases, Were Detected on Grand
   18                Princess’s February 11 Voyage
   19         During the February 11 cruise, several passengers and crew reported to medi-
   20 cal staff with various flu-like symptoms. (Nair Decl. ¶¶ 7, 10-11, 14-16.) These in-
   21 dividuals did not have CDC’s required epidemiological link—travel to China or
   22 close contact with a confirmed COVID-19 case—and therefore were not suspected
   23 cases. (Id.; Goldmann Rep. 9-10, Hughes Decl., Ex. 2.) Neither CDC nor other med-
   24 ical professionals treated flu-like symptoms alone as indicative of COVID-19—a
   25 person exhibiting those symptoms alone, for example, could not even obtain a
   26 COVID-19 test. (Nair Decl. ¶ 11 & Ex. A at 2; Tarling Decl. ¶¶ 28-29; Goldmann
   27 Rep. 10, Hughes Decl., Ex. 2.) Rather, besides select patients in ICU settings, per-
   28
                                                  4
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.       2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 9 of 25 Page ID #:262




    1 sons were tested for COVID-19 only if they had certain symptoms plus the required
    2 epidemiological link. (Tarling Dep. 64:11-67:5, 99:3-101:5, Hughes Decl., Ex. 3.)
    3         As required by company policy and CDC regulations, Grand Princess medi-
    4 cal staff tracked persons with influenza-like illness (ILI). (Tarling Decl. ¶¶ 27-29;
    5 Nair Decl. ¶¶ 4-13.) Grand Princess’s senior doctor, Dr. Nadia Nair, noted the
    6 number of ILI cases was higher than normal, but did not meet the threshold for re-
    7 porting to CDC as an “outbreak.” (Nair Decl. ¶ 7 & Ex. B at 2.) Princess nonethe-
    8 less strengthened sanitation procedures out of an abundance of caution. (Id. ¶¶ 7-8 &
    9 Ex. B at 1; Tarling Decl. ¶ 31.) Dr. Nair continued monitoring ILI cases; the num-
   10 bers declined and never met the outbreak threshold. (Nair Decl. ¶ 9.) Dr. Nair was
   11 aware of and concerned about COVID-19 and followed CDC guidance for identify-
   12 ing COVID-19 cases. (Id. ¶¶ 7-9.) Under these criteria, no one on the first voyage
   13 was a confirmed or suspect case. (Id. ¶¶ 7-16; Tarling Decl. ¶¶ 30-33.)
   14         D.     Princess Implemented CDC Guidelines for Grand Princess’s
   15                February 21 Cruise
   16         Under applicable government guidance, no individual boarding the February
   17 21 voyage met the criteria for a suspected case of COVID-19. (Tarling Decl. ¶¶ 34-
   18 36; Goldmann Rep. 10, Hughes Decl., Ex. 2.) At the time, the very small number of
   19 confirmed cases in North America were either traced to recent travel to China or
   20 close contact with a confirmed case. (Tarling Decl. ¶¶ 17, 21 & Ex. 7 at 4.) The vast
   21 majority of confirmed cases worldwide were still in Asia. (Id. ¶ 17 & Ex. 7 at 1.)
   22         Monitoring passengers and crew on the February 21 cruise, as required by
   23 CDC and company guidelines, Grand Princess’s medical staff determined that none
   24 met CDC criteria for suspect COVID-19 cases. (Nair Decl. ¶¶ 13-16; Tarling Decl.
   25 ¶¶ 34-36; Goldmann Rep. 9-10, Hughes Decl., Ex. 2.) On March 2, as Grand Prin-
   26 cess was sailing from Hawaii to Mexico, CDC notified Princess and Grand Princess
   27 medical staff about reports of a possibly infected passenger from the previous sail-
   28 ing who disembarked before the February 21 sailing. (Nair Decl. ¶¶ 17-18 & Ex. F
                                                  5
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.       2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 10 of 25 Page ID #:263




    1 at 3; Tarling Decl. ¶ 36 & Ex. 11 at 2-3.) Because the passenger did not develop
    2 symptoms until a week after disembarking, and based on the then-current under-
    3 standing of COVID-19’s incubation period, it appeared likely that infection (if con-
    4 firmed) occurred after disembarkation. (Nair. Decl. ¶¶ 17-18; Tarling Decl. ¶ 36.)
    5 CDC advised that it was still working with local health authorities to find out miss-
    6 ing information in order to assess the risk, if any, for Grand Princess and that no ac-
    7 tion was required. (Tarling Decl. ¶ 36.) Princess maintained constant contact with
    8 CDC. (Id.) Even as CDC worked to assess any risk to Grand Princess, Princess’s
    9 epidemiologist directed medical staff to identify crew that may have served the pas-
   10 senger, screen them for respiratory symptoms and fever, monitor their condition for
   11 several days, and isolate them immediately if they had experienced respiratory
   12 symptoms in the last 14 days. (Nair Decl. ¶ 18 & Ex. F at 1.)
   13         On March 3, CDC informed Princess about a possible link between a different
   14 passenger on the February 11 cruise and COVID-19 cases in Northern California.
   15 (Nair Decl. ¶ 19; Tarling Decl. ¶ 37 & Ex. 12 at 1-2.) That day, Princess canceled
   16 the final port call and re-routed to San Francisco. (Tarling Decl. ¶ 38.) Early on
   17 March 4, Princess directed the 68 passengers from the prior sailing to isolate in their
   18 cabins. (Id.; Capraro Decl. ¶ 4 & Ex. 1.) Princess notified the other passengers that
   19 CDC was investigating COVID-19 cases in Northern California connected to the
   20 first voyage, and instructed anyone with respiratory symptoms at any time during
   21 the voyage to contact the medical center. (Capraro Decl. ¶ 6 & Ex. 2.) Crew were
   22 also notified about CDC’s investigation, that the ship was raising its sanitation level,
   23 and that certain crew members were being isolated. (Id. ¶ 8 & Ex. 3; Tarling Decl.
   24 ¶ 38.) Finally, Princess notified passengers who had disembarked from the first voy-
   25 age about the possible COVID cluster. (O’Connor Decl. ¶ 9 & Ex. 3.) These notices,
   26 all sent early on March 4, were crafted based on input from CDC and at CDC’s rec-
   27 ommendation. (Nair Decl. ¶ 21 & Ex. G; Tarling Decl. ¶ 38 & Ex. 13 at 1, Ex. 15.)
   28
                                                  6
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.        2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 11 of 25 Page ID #:264




    1 Princess implemented enhanced sanitation procedures and began to cancel large
    2 public gatherings on Grand Princess. (Tarling Decl. ¶ 38; Saviss Decl. ¶¶ 4-6.)
    3         On March 5, CDC advised Princess to isolate all passengers in their cabins,
    4 which they did. (Nair Decl. ¶ 22; Tarling Decl. ¶ 39 & Ex. 15 at 7, Ex. 16.) Ship-
    5 board medical staff began assisting CDC with testing passengers for COVID-19.
    6 (Nair Decl. ¶ 23 & Ex. H; Tarling Decl. ¶ 39.) On March 6, CDC informed Princess
    7 of the results: 19 crew and 2 passengers were positive. (Nair Decl. ¶ 24; Tarling
    8 Decl. ¶ 40.) CDC and state health authorities then took over in all meaningful re-
    9 spects to plan disembarkation and shoreside quarantine of Grand Princess. (Nair
   10 Decl. ¶¶ 25-26; Tarling Decl. ¶ 40.) On March 9, Grand Princess docked in Oak-
   11 land, where CDC and state authorities disembarked passengers over several days.
   12 State officials managed the process and quarantine sites, including choosing precau-
   13 tionary measures to be implemented during disembarkation and the quarantine ar-
   14 rangements for passengers. (Nair Decl. ¶ 26.) Shipboard medical officials were lim-
   15 ited to identifying groups of symptomatic passengers for disembarkation. (Id.)
   16         E.     COVID-19 Becomes a Global Pandemic After Disembarkation
   17         In the weeks following disembarkation, the world transformed. On March 11,
   18 2020, WHO declared COVID-19 a pandemic. (Tarling Decl. ¶ 42.) On March 12,
   19 Princess announced a voluntary pause of operations (id. ¶ 41), and on March 14
   20 CDC issued a “No Sail” Order prohibiting most operations of cruise ships subject to
   21 U.S. jurisdiction (85 Fed. Reg. 16,628). Yet, through mid-March, sports teams con-
   22 tinued to pack stadiums with fans (Tarling Decl. ¶ 23), and there were many docu-
   23 mented outbreaks in congregate settings ranging from restaurants to gyms to choir
   24 practices, some well into the summer (Jerome Rep. 11-12, Hughes Decl., Ex. 1;
   25 CDC, COVID-19 Outbreak Among Attendees of an Exercise Facility—Chicago, Il-
   26 linois, August-September 2020, Request for Jud. Notice (RJN) Ex. 1.) Even as of
   27 March 30, WHO recommended that people not wear masks unless they had
   28 COVID-19 or were caring for someone ill. (Jerome Rep. 12, Hughes Decl., Ex. 1.)
                                                  7
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.      2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 12 of 25 Page ID #:265




    1                                  LEGAL STANDARD
    2         “Summary judgment is proper where no genuine issue of material fact exists
    3 and the moving party is entitled to judgment as a matter of law.” Samuels v. Holland
    4 Am. Line-USA Inc., 656 F.3d 948, 952 (9th Cir. 2011). Summary judgment is war-
    5 ranted when the evidence is “ ‘so one-sided that one party must prevail as a matter of
    6 law.’ ” Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)).
    7                                      ARGUMENT
    8 I.      There Is No Evidence Establishing that Princess Had Actual or
    9         Constructive Knowledge of a Risk-Creating Condition
   10         A.     A Cruise-Ship Owner Must Have Actual or Constructive Notice of
   11                the Specific Risk-Creating Condition to be Liable for Negligence
   12         A cruise line “does not serve as an insurer to its passengers.” Archer v. Carni-
   13 val Corp. & PLC, 2020 WL 7314847, at *8 (C.D. Cal. Nov. 25, 2020) (quotation
   14 marks omitted). Nor can a cruise line be held liable for the mere failure to foresee
   15 harm. Weiner v. Carnival Cruise Lines, 2012 WL 5199604, at *2 (S.D. Fla. Oct. 22,
   16 2012). Rather, “a carrier must have ‘actual or constructive notice of the risk-
   17 creating condition’ before it can be held liable.” Samuels, 656 F.3d at 953 (empha-
   18 sis added) (quoting Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318, 1322 (11th
   19 Cir. 1989)). Thus, a cruise line “must warn passengers only of those dangers that
   20 ‘the cruise line knows or reasonably should have known,’ and ‘which are not appar-
   21 ent and obvious to the passenger.’ ” Archer, 2020 WL 7314847, at *8 (quoting
   22 Weiner, 2012 WL 5199604, at *2).1 Courts in “cruise ship negligence case[s] rou-
   23
        1
   24     Courts apply a different standard when “the condition constituting the basis of the
        plaintiff’s claim” is “unique to the maritime context.” Samuels, 656 F.3d at 953. But
   25   even accidents involving passenger visits to beaches while a vessel is docked nearby
   26   are “not uniquely associated with maritime travel.” Id. Accordingly, this Court has
        applied the ordinary standard of negligence, requiring specific knowledge of a risk-
   27   creating condition. Archer, 2020 WL 7314847, at *8. Given the untold number of
   28   outbreaks in settings ranging from gyms to choir practices (Jerome Rep. 11-12,

                                                  8
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.        2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 13 of 25 Page ID #:266




    1 tinely grant summary judgment in a defendant’s favor when a plaintiff fails to ad-
    2 duce evidence on the issue of notice.” Tonelli v. NCL (Bahamas) Ltd., 428 F. Supp.
    3 3d 1313, 1319 (S.D. Fla. 2019) (quotation marks omitted).
    4         Knowledge—actual or constructive—must be proven at a specific level.
    5 Awareness of a category of harms that could injure passengers is insufficient. Sam-
    6 uels, 656 F.3d at 953-54. The carrier must have reason to know that the particular
    7 hazard was present where the injury occurred. Id. In Samuels, the Ninth Circuit held
    8 that a shipowner was not required to warn a cruise passenger injured by a wave
    9 while visiting a beach “of the dangers of associated with swimming there.” Id. at
   10 949. Although everyone knows that swimming at beaches can lead to injury—i.e.,
   11 that waves can injure swimmers when waves are present—the plaintiff introduced
   12 no “evidence … that Holland American knew or should have known that the Pacific
   13 Ocean side of Lover’s Beach was so dangerous that it needed to warn passengers not
   14 to swim there.” Id. at 953-54 (emphasis added). There was not “a single [prior] re-
   15 port” that any passenger who visited that location that year had been injured. Id. at
   16 954. The shipowner lacked “actual []or constructive notice” as a matter of law. Id.
   17         Samuels accords with an unbroken line of maritime precedent holding that
   18 knowledge must be specific to the risk, the time period, and—key here—the loca-
   19 tion of injury. Shipowners without knowledge of dangers at a particular plaza where
   20 a passenger falls on uneven pavement cannot be liable for the fall, even if they know
   21 about the risks of pavement generally or even in the region. Reming v. Holland Am.
   22 Line Inc., 662 F. App’x 507, 509-10 (9th Cir. 2016). Shipowners without specific
   23 knowledge of the danger that someone would trip over a screw on a particular stair-
   24 way cannot be liable for a passenger tripping and falling, even if they know that a
   25 screw sticking up on a stairway, if present, could create a risk of tripping. Monteleo-
   26
   27 Hughes Decl., Ex. 1; RJN, Ex. 1), and the global pandemic that ensued, there is no
   28 evidence that the presence and spread of COVID-19 is unique to maritime travel.
                                                  9
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.       2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 14 of 25 Page ID #:267




    1 ne v. Bahama Cruise Line, Inc., 838 F.2d 63, 64-65 (2d Cir. 1988). Shipowners can-
    2 not be liable if they lack knowledge of adverse weather near a ship’s location at the
    3 time of an accident, Kressly v. Oceania Cruises, 718 F. App’x 870, 872 (11th Cir.
    4 2017), or lack knowledge of a hazard at the particular location where the plaintiff
    5 slipped, Francis v. MSC Cruises, S.A., 853 F. App’x 512, 516-17 (11th Cir. 2020).
    6         These principles apply specifically in cases alleging exposure to diseases.
    7 This Court previously dismissed claims alleging that a COVID-19 outbreak on Di-
    8 amond Princess in East Asia in early February gave Princess notice that COVID-19
    9 was on Grand Princess when it sailed in the United States. Saltzstine v. Princess
   10 Cruise Lines Ltd., 2020 WL 8475998, at *3 (C.D. Cal. Oct. 23, 2020) (“no reason
   11 for Defendant to believe that its passengers had been exposed to coronavirus prior to
   12 disembarking on February 21, 2020”). Other courts agree: The shipowner must have
   13 knowledge of an outbreak on the particular ship. See Davis v. Cruise Operator, Inc.,
   14 2017 WL 3057610, at *4 (S.D. Fla. July 19, 2017); Tonelli, 428 F. Supp. 3d at 1320.
   15 In Tonelli, for example, the defendant concededly had notice that allowing young
   16 children in pools increased the risk of transmission of diseases through urine or fe-
   17 ces, but there was “no evidence that Defendant was on notice as to the danger pre-
   18 sented specifically by salmonella from children wearing diapers” or “that Defendant
   19 was on notice that salmonella was otherwise present on board the Escape,” the ship
   20 where the plaintiff claimed to have been infected. 428 F. Supp. 3d at 1320. “Without
   21 such evidence,” the plaintiff could not establish “the requisite notice.” Id.
   22         B.     Princess Lacked Notice of Any Risk-Creating Conditions
   23         Plaintiffs assert two theories of negligence: (1) Princess was negligent in de-
   24 ciding to sail Grand Princess in light of COVID-19 (FAC ¶¶ 12-16); and (2) Prin-
   25 cess was negligent in failing to contain or adequately warn about the COVID-19
   26 outbreak on board (id. ¶ 20). The supposed risk for both theories is the presence of
   27 COVID-19 aboard Grand Princess at the time Plaintiffs sailed—Plaintiffs, after all,
   28 cannot recover unless they establish that they actually “contracted the sickness” and
                                                  10
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.        2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 15 of 25 Page ID #:268




    1 “were injured by it.” Archer, 2020 WL 7314847, at *7. Both theories fail.
    2                1.    Princess Undisputedly Lacked Actual or Constructive Notice
    3                      of the Presence of COVID-19 on Grand Princess
    4         Plaintiffs’ first theory fails because there is no evidence that Princess had ac-
    5 tual or constructive knowledge about COVID-19’s presence on Grand Princess. Ra-
    6 ther, the evidence is undisputed that on both the February 11 and 21 voyages, Prin-
    7 cess followed CDC guidance, which reflected a view that COVID-19 was largely
    8 confined to certain places in East Asia. Carnival Corporation and plc relied on this
    9 guidance in promulgating directives for its brands to implement when screening
   10 passengers and crew. (Supra pp. 4-5; Haeflinger Decl. ¶¶ 8-14 & Ex. 1; Goldmann
   11 Rep. 7, Hughes Decl., Ex. 2.) CDC guidance on which Carnival relied was con-
   12 sistent with WHO and European authorities’, and at the time was followed uniform-
   13 ly by clinicians worldwide. (Tarling Decl. ¶¶ 24, 28; Tarling Dep. 100:17-101:5,
   14 Hughes Decl., Ex. 3; Goldmann Rep. 7-9, Hughes Decl., Ex. 2.) Princess imple-
   15 mented Carnival’s CDC-based directives, warning passengers that boarding would
   16 be denied if they had traveled from or through affected areas and that they would be
   17 subject to pre-boarding health screening. (O’Connor Decl. ¶¶ 2-6 & Exs. 1-2.) Inter-
   18 national passengers’ passports were also screened for travel to prohibited regions in
   19 Asia and passengers and crew were screened for the same travel to prohibited re-
   20 gions and relevant symptoms. (Tarling Decl. ¶ 25; Eaton Decl. ¶¶ 4-5, 9-12.) Prin-
   21 cess’s approach was more protective than guidance from CDC and WHO—it denied
   22 boarding to anyone with travel history to China, Hong Kong, or Macau, regardless
   23 of symptoms. (Tarling Decl. ¶ 26; Eaton Decl. ¶¶ 10, 12 & Ex. 1 at 5-6, Ex. 2 at 1.)
   24         The evidence is undisputed that no passengers or crew met these uniform cri-
   25 teria, which were crafted by expert authorities for the specific purpose of detecting
   26 cases of COVID-19. (Tarling Decl. ¶¶ 30-36; Goldmann Rep. 9-10, Hughes Decl.,
   27 Ex. 2.) That undisputed evidence squarely forecloses a finding of “actual … notice”
   28 that any individual aboard Grand Princess had COVID-19 when the vessel set sail
                                                  11
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.         2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 16 of 25 Page ID #:269




    1 on February 11 or 21. Archer, 2020 WL 7314847, at *8.2
    2         Nor could Plaintiffs establish that Princess somehow had constructive
    3 knowledge of COVID’s presence on Grand Princess. Constructive knowledge is
    4 what a person “reasonably should have known.” Archer, 2020 WL 7314847, at *8
    5 (quotation marks omitted). Again, the very point of CDC’s guidance was to identify
    6 suspected cases of COVID-19 (Tarling Decl. ¶ 15 & Ex. 5), and Princess undisput-
    7 edly complied with that guidance. Thus, finding constructive knowledge of COVID-
    8 19 aboard Grand Princess would require finding it unreasonable to adhere to
    9 CDC’s screening procedures—or, worse, that the use of government-formulated
   10 screening mechanisms proves knowledge of the very disease being screened for.
   11 That perverse theory fails. Courts hold that without evidence of knowledge of a par-
   12 ticular risk exceeding that of public health authorities, defendants cannot be charged
   13 with constructive knowledge exceeding that of the authorities. For example, in cases
   14 brought in the wake of discoveries about HIV and AIDS, courts frequently granted
   15 summary judgment against plaintiffs in cases alleging a duty to warn of the risk that
   16 HIV could be transmitted through blood because plaintiffs could not show a “medi-
   17 cal consensus” at the time “that AIDS was transmissible by blood.” Doe v. Miles
   18 Lab’ys, Inc., Cutter Lab’ys Div., 927 F.2d 187, 194 (4th Cir. 1991). Courts so held
   19 even though industry participants had a generalized “increased concern that AIDS
   20 may be [so] transmitted” and knew about “potential risk” of transmission. Id. The
   21 rationale is straightforward: When public health officials, the medical community,
   22
   23   2
          Although a passenger on February 20 reported to the ship medical center with
   24   respiratory symptoms (but no fever), the passenger was not a suspected COVID case
        under applicable guidance because the passenger had no travel history to China or
   25   exposure to a suspected or confirmed case. (Nair Decl. ¶¶ 10-12 & Ex. C.) Likewise,
   26   a crewmember who disembarked in Hawaii on February 29 after reporting flu-like
        symptoms lacked the necessary epidemiological link and had infections that seemed
   27   to explain a number of observed symptoms, including fever. (Id. ¶ 15 & Exs. D, E.)
   28   The crewmember tested negative for COVID-19 after disembarkation. (Id. ¶ 16.)

                                                  12
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.      2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 17 of 25 Page ID #:270




    1 and businesses alike are struggling to reach consensus about the nature and risks of
    2 an emerging disease, and are screening for the disease using the best available in-
    3 formation, it is not just legally impermissible but manifestly unfair to impose liabil-
    4 ity based on “hindsight opinions” that these entities should have known more or
    5 should have warned of all “possibl[e]” risks. Id.
    6         The same principle forecloses relief here. Again, what matters is not whether
    7 Princess should have known about the general presence of COVID-19 in regions of
    8 the globe, or about COVID-19’s potential risks if it found its way aboard a cruise
    9 ship. Samuels, 656 F.3d at 954. Plaintiffs need evidence supporting a conclusion
   10 that, despite the overwhelming public health consensus that COVID-19 was linked
   11 to a particular geographic region and that flu-like symptoms alone did not indicate a
   12 suspected case, Princess was required to ignore that consensus and to identify sus-
   13 pected cases of COVID-19 through other means. There is no such evidence.
   14                2.    Princess Provided Prompt Warnings to Passengers and
   15                      Implemented All Measures Recommended by CDC
   16         Plaintiffs allege that, once Grand Princess set sail, Princess failed to ade-
   17 quately notify passengers about the risk of COVID-19 aboard or to curtail its spread
   18 using unspecified protective measures. (FAC ¶ 20.) But the duties to warn and im-
   19 plement these measures require actual or constructive knowledge of the specific
   20 risk; there must be evidence that Princess knew or reasonably should have known
   21 that COVID was on the vessel at the time. Samuels, 656 F.3d at 953-54 (duty-to-
   22 warn liability requires proof of knowledge of specific risk). The evidence is that
   23 passengers and crew were monitored on board and none satisfied CDC criteria for a
   24 suspect case. (Nair Decl. ¶¶ 7-16; Tarling Decl. ¶¶ 30-36; Goldmann Rep. 10,
   25 Hughes Decl., Ex. 2.) And the evidence is undisputed that no guidance at the time
   26 recommended widespread mask-wearing, quarantining, or COVID-19 testing. (Tar-
   27 ling Decl. ¶ 26; Goldmann Rep. 4, Hughes Decl., Ex. 2.) Indeed, CDC and WHO
   28 discouraged the general public from wearing masks given their scarcity. (Goldmann
                                                  13
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.         2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 18 of 25 Page ID #:271




    1 Rep. 4, Hughes Decl., Ex. 2.) Once Princess suspected COVID-19 aboard, the un-
    2 disputed facts are that Princess promptly—and with CDC’s input—communicated
    3 what they knew to passengers, crew, and public health officials. (Supra pp. 7-8;
    4 Capraro Decl. ¶¶ 3-4, 6, 8 & Exs. 1-3; Tarling Decl. ¶ 38 & Exs. 13-15; Nair Decl.
    5 ¶ 21; O’Connor Decl. ¶ 9 & Ex. 3.) And it worked closely with CDC to mitigate risk
    6 and control the spread by implementing CDC-based protocols. (Supra pp. 8-9; Tar-
    7 ling Decl. ¶¶ 38-39; Saviss Decl. ¶¶ 4-6; Nair Decl. ¶¶ 22-23.) Plaintiffs’ real com-
    8 plaint is that Princess did not foresee COVID-19’s presence, which even if true can-
    9 not support liability under established law.
   10                3.    None of Plaintiffs’ Evidence Establishes Notice
   11         Public health guidance. No alert or guidance from public health authorities
   12 issued before the February 21 cruise establishes actual or constructive knowledge.
   13 (See Tarling Dep. 140:6-141:19, Hughes Decl., Ex. 3.) These sources provided only
   14 general information about COVID but did not provide actual or constructive
   15 knowledge of the specific risk. For example, the January 30 statement from the
   16 WHO Director-General declaring COVID-19 a “public health emergency of interna-
   17 tional concern” did “not recommend any travel or trade restriction based on the cur-
   18 rent information available” and highlighted that 99.9% of cases at the time had a di-
   19 rect link with China. (Tarling Decl. ¶ 14 & Ex. 4 at 2-3.) WHO’s general determina-
   20 tion that COVID-19 posed international risk did not give rise to specific notice that
   21 COVID-19 was likely present on Grand Princess half a world away. Saltzstine,
   22 2020 WL 8475998, at *3 (outbreak in Asia “could not have indicated to Defendant
   23 the need to implement more stringent safety protocols on the Grand Princess”).
   24 Again, at best, this type of source suggests foreseeability.
   25         Passenger and crewmember with flu-like symptoms on first sailing. The
   26 passenger who sailed on the February 11 sailing and reported to shipboard doctors
   27 with flu-like symptoms on February 20 did not provide actual or constructive
   28 knowledge of COVID’s presence. (FAC ¶ 13.) Lacking recent travel in China or
                                                  14
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.      2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 19 of 25 Page ID #:272




    1 contact with a known or suspected case of COVID-19, the passenger did not meet
    2 the criteria for a suspected case under CDC guidance. (Nair Decl. ¶¶ 10-12 & Ex. A
    3 at 1-2.) So too for the ill crewmember who disembarked on February 29 (FAC ¶ 20),
    4 who lacked CDC’s necessary epidemiological link, had infections that seemed to
    5 explain observed symptoms, and tested negative for COVID on shore. (Nair Decl.
    6 ¶¶ 14-16 & Exs. D, E.) As this Court held: “knowledge that some passengers had
    7 COVID-19 symptoms is insufficient for Defendant to have been on notice that the
    8 ship had been contaminated with COVID-19.” Saltzstine, 2020 WL 8475998, at *3.
    9 There is no evidence that in February Princess should have known that a person in
   10 the United States exhibiting flu-like symptoms without more likely had COVID-19,
   11 especially when CDC advised otherwise and would not even offer testing for such
   12 persons. (Tarling Decl. ¶¶ 28-29.). Holding otherwise would require holding that
   13 screening guidelines uniformly recommended by government authorities were un-
   14 reasonably lax—a theory courts consistently reject. See, e.g., McKee v. Cutter
   15 Lab’ys, Inc., 866 F.2d 219, 224 (6th Cir. 1989); Miles Lab’ys, 927 F.2d at 194.
   16         Princess’s warnings and precautionary measures. Plaintiffs suggest that
   17 Princess’s own statements and advisories reflect knowledge of a specific risk-
   18 creating condition that was not communicated to passengers. Their central allegation
   19 is that Princess on February 25 issued a warning to passengers from the February 11
   20 sailing but neglected to send that warning to passengers on the second sailing. (FAC
   21 ¶ 21.) That allegation is simply untrue; Princess had no knowledge of any COVID
   22 cases related to Grand Princess at the time and, thus, sent no warning on February
   23 25. (O’Connor Decl. ¶¶ 7-8.) Plaintiffs also seem to suggest that Princess’s adviso-
   24 ries and precautionary measures implemented after learning of the presence of
   25 COVID-19 on the vessel proves notice that some (unspecified) further protective
   26 measures were necessary. (K. Hachinsky Ans. to Interrog. No. 8, Hughes Decl., Ex.
   27 4.) But, again, Princess undisputedly did implement the measures recommended by
   28 CDC and others. Taking precautionary measures does not imply knowledge of a
                                                  15
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.     2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 20 of 25 Page ID #:273




    1 more acute risk. Taiariol v. MSC Crociere S.A., 677 F. App’x 599, 602 (11th Cir.
    2 2017) (“the ‘watch your step’ sticker on the step does not raise an issue of fact as to
    3 whether the defendant had notice of the nosing’s slippery condition”).
    4         Diamond Princess. Plaintiffs rely on an outbreak on Diamond Princess, an-
    5 other vessel operated by Princess that had sailed in Asia. (FAC ¶¶ 17, 23.) That ves-
    6 sel departed from Yokohama, Japan on January 20 and disembarked a passenger on
    7 January 25 who tested positive for COVID-19 on February 1, leading to the vessel’s
    8 return on February 3 to Yokohama, where it was quarantined by the Japanese gov-
    9 ernment. (Tarling Decl. ¶ 18.) “The fact that a different ship, in another country, had
   10 experienced an outbreak could not have indicated to Defendant the need to imple-
   11 ment more stringent safety protocols on the Grand Princess.” Saltzstine, 2020 WL
   12 8475998, at *3. Again, this is consistent with the principle that courts assessing dis-
   13 ease outbreaks on cruise ships must evaluate notice on a vessel-by-vessel basis. Da-
   14 vis, 2017 WL 3057610, at *4; Tonelli, 428 F. Supp. 3d at 1320. And it accords with
   15 the undisputed facts in this case: given the understanding of COVID-19 as region-
   16 specific, there was no reason to believe that an outbreak on a vessel across the globe
   17 would replicate in North America, when there were zero known cases lacking that
   18 key epidemiological link. (Tarling Decl. ¶¶ 18-21 & Ex. 7.)3
   19         Even assuming Diamond Princess gave rise to notice regarding other vessels
   20 outside that geographic region, it is undisputed that the CDC and WHO had as much
   21
        3
   22     Although “evidence of [past] accidents that are substantially similar” can some-
        times support the existence of constructive knowledge, courts consistently demand a
   23   very high degree of similarity between the two incidents to create a factual dispute.
   24   Taiariol, 677 F. App’x at 601 (past incidents of falling on stairways not substantial-
        ly similar to tripping on particular object that caused plaintiff’s fall); see Samuels,
   25   656 F.3d at 954 (no constructive knowledge because no history of accidents at loca-
   26   tion where plaintiff injured). Otherwise, liability could be imposed based on a “gen-
        eral foreseeability theory of liability that has been roundly rejected by federal courts
   27   because it would essentially convert a carrier into an insurer.” Navarro v. Carnival
   28   Corp., 2020 WL 1307185, at *4 (S.D. Fla. March 19, 2020).

                                                  16
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.         2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 21 of 25 Page ID #:274




    1 if not more knowledge as Princess about what transpired on the Diamond Princess.
    2 (Tarling Decl. ¶¶ 18-20.) Plaintiffs concede this, citing a February 18 CDC an-
    3 nouncement of travel restrictions for passengers who had disembarked Diamond
    4 Princess. (FAC pp.3-4.) Yet these authorities did not advise vessels outside Asia to
    5 cease sailing, nor advise that passengers should be required to wear masks or social
    6 distance; rather, Diamond Princess reinforced the view that COVID-19 was limited
    7 geographically to China. (Tarling Decl. ¶ 18.) In fact, the final passengers were not
    8 disembarked from Diamond Princess by Japanese authorities until February 22, the
    9 day after the start of Grand Princess’s voyage at issue here. (Id. ¶ 19.) But because
   10 the Japanese government managed the shipboard quarantine, Princess had very little
   11 information about its strategy and efficacy. (Id.) And discussions with the Japanese
   12 government and other public health authorities regarding Diamond Princess resulted
   13 in a limited and still-evolving understanding about COVID-19’s transmission. (Id.
   14 ¶ 20.) Following Diamond Princess, Princess continued to implement policies based
   15 on WHO and CDC guidance, even exceeding that guidance by denying boarding to
   16 all individuals with any epidemiological risk factors even if they had no symptoms.
   17 (Id.) Princess cannot be liable for declining to do more than public health authorities
   18 possessing as much or more information. Miles Lab’ys, 927 F.2d at 194.
   19         Information regarding risk of disease transmission on ships generally. Un-
   20 able to identify knowledge specific to Grand Princess, Plaintiffs rely on the notion,
   21 supported only by inadmissible news articles published after the ship docked, that
   22 cruise ships generally are susceptible to disease outbreaks. (K. Hachinsky Ans. to
   23 Interrog. No. 1, Hughes Decl., Ex. 4.) Generalized notice about what happens if dis-
   24 eases are present is insufficient as a matter of law because it has nothing to do with
   25 whether the particular disease was present. See Tonelli, 428 F. Supp. 3d at 1320; Ev-
   26 erett v. Carnival Cruise Lines, 912 F.2d 1355, 1358 (11th Cir. 1993) (liability can-
   27 not be based on mere “creat[ion] or maintain[ance] [of] premises,” without actual or
   28 constructive notice). CDC and other public health authorities knew about conditions
                                                  17
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.       2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 22 of 25 Page ID #:275




    1 on cruise ships and yet, even after Diamond Princess, did not recommend against
    2 sailing. Princess had no knowledge of a risk specific to Grand Princess.
    3         C.     Even if Princess Had Notice of a Specific Risk-Creating Condition,
    4                Princess Undisputedly Was Not Negligent
    5         Plaintiffs also have no evidence that Princess failed to exercise “reasonable
    6 care under the circumstances.” Samuels, 656 F.3d at 953. Recognizing the unfair-
    7 ness of liability based on hindsight, courts in cases involving new infectious diseas-
    8 es consistently grant summary judgment when the undisputed facts show that the
    9 defendant followed all government guidance applicable at the time. For example,
   10 many individuals who contracted HIV through blood transfusions during the early
   11 1980s sued laboratories, blood banks, hospitals, and others alleging that these enti-
   12 ties had negligently supplied blood infected with HIV. See, e.g., McKee, 866 F.2d at
   13 220; Miles Lab’ys, 927 F.2d at 194; Zaccone v. Am. Red Cross, 872 F. Supp. 457,
   14 458 (N.D. Ohio 1994). Plaintiffs claimed that those entities should have used mech-
   15 anisms that would have more reliably excluded HIV-positive blood like antibody
   16 tests or questioning about donors’ sexual histories, Zaccone, 872 F. Supp. at 460-61,
   17 processed blood in ways that kill the virus, McKee, 866 F.2d at 224, or warned
   18 about the risk of transmission through blood, Miles Lab’ys, 927 F.2d at 194-95.
   19         Courts routinely granted summary judgment for defendants on these claims.
   20 In McKee, for example, a plaintiff who was infected before “the medical community
   21 reached a consensus that AIDS could be transmitted by blood and that HIV was
   22 identified as the AIDS-causing virus” relied on expert testimony stating that, with
   23 existing technology, “Defendant could have heat treated or otherwise produced
   24 [blood] to inactivate the AIDS virus.” Id. at 224. The Sixth Circuit found no triable
   25 issue of fact on that negligence claim. Notwithstanding “the tragic consequences of
   26 AIDS for plaintiff, and for society,” “hindsight opinions as to its possible preven-
   27 tion, before the disease-causing virus and the efficacy of preventive measures were
   28 discovered, are not sufficiently probative to preclude summary judgment.” Id. The
                                                  18
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.        2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 23 of 25 Page ID #:276




    1 Fourth Circuit agreed: “Hindsight opinions by appellant’s experts suggesting that
    2 more should have been done to prevent the transmission of what was then and now
    3 remains an enigmatic disease are insufficient ….” Miles Lab’ys, 927 F.2d at 193.
    4         The same principle warrants summary judgment for Princess. See Thomas J.
    5 Schoenbaum, Admiralty & Maritime Law § 5:4 (6th ed. 2020) (“duly enacted laws,
    6 regulations, and rules” as well as “customs” are evidence of duty of care). Princess
    7 undisputedly adhered to government guidance in boarding passengers; screening for
    8 suspected cases; and responding to passengers’ reporting of symptoms. Before
    9 adopting and implementing its boarding denial policy, Princess determined that oth-
   10 ers “in the industry,” Miles Lab’ys, 927 F.3d at 193—cruise lines and air carriers
   11 specifically—were not using additional forms of screening. (Tarling Decl. ¶ 26.)
   12 Once COVID-19 was suspected aboard, Princess promptly re-routed to San Francis-
   13 co and stayed in close communication with CDC as they worked to keep passengers
   14 safe until CDC took over and directed disembarkation and quarantine. Plaintiffs’ at-
   15 tempt to establish liability in the face of this undisputed evidence boils down to por-
   16 trayal of copious government guidance as itself unreasonable, which they can do on-
   17 ly with the 20:20 vision of “hindsight.” Miles Lab’ys, 927 F.2d at 193. That is pre-
   18 cisely the effort courts in emerging-disease cases have rejected.
   19         D.     Plaintiffs’ Theory Would Upend Maritime Commerce and More
   20         The implications of Plaintiffs’ arguments reinforce the principles of maritime
   21 law, and common sense, that support judgment. The Supreme Court has long recog-
   22 nized that “the protection of maritime commerce” is a “fundamental interest” of fed-
   23 eral maritime jurisdiction and has cautioned against expansions of liability that
   24 “frustrate” this protective purpose. The Dutra Grp. v. Batterton, 139 S. Ct. 2275,
   25 2287 (2019) (quotation marks omitted). Under Plaintiffs’ view, liability will extend
   26 to any shipowner that operates in the face of any risk whatsoever, no matter how
   27 slight and even if there is no evidence that the shipowner or operator knew that the
   28 risk was actually present for a particular ship. In a world where new infectious dis-
                                                  19
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.       2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 24 of 25 Page ID #:277




    1 eases and variants are a reality, it would be impossible for businesses to operate
    2 without facing crippling liability, including punitive damages, for failing to predict
    3 outbreaks. The consequences would not be confined to novel infectious diseases:
    4 Under Plaintiffs’ view, businesses must close in response to every theoretical danger
    5 customers might face, even without information that the danger threatens that par-
    6 ticular business. Businesses that do not give up and shut down will have to issue
    7 nonstop “barrage[s]” of warnings about all the ways in which someone can “possi-
    8 bly” be injured—even without reason to believe those dangers are present. Miles
    9 Lab’ys, 927 F.2d at 194. Maritime law, and common sense, foreclose this outcome.
   10      II. Plaintiffs Cannot Obtain Punitive Damages
   11         Even if this case proceeds, Plaintiffs cannot obtain punitive damages. First,
   12 punitive damages are categorically unavailable. There is no history in maritime law
   13 of awarding punitive damages where, as here, the defendant’s conduct is no more
   14 than a failure to anticipate harm from a novel disease after following public health
   15 advice. Batterton, 139 S. Ct. at 2278. The small number of maritime cases awarding
   16 passengers such damages involved intentional if not criminal conduct. See, e.g.,
   17 Chamberlain v. Chandler, 5 F. Cas. 413 (C.C.D. Mass. 1823) (Story, J.) (permitting
   18 damages to “punish” shipowner where master’s conduct to female passenger includ-
   19 ed “habitual obscenity, harsh threats, and immodest conduct”); McGuire v. The
   20 Golden Gate, 16 F. Cas. 141 (C.C.N.D. Cal. 1856) (ship’s master transported pas-
   21 senger against his will to Hawaii at behest of vigilante group). Nothing in Princess’s
   22 conduct comes close. Second, because Princess followed current public health ad-
   23 vice, there is no evidence that Princess’s conduct “demonstrates a ‘reckless or cal-
   24 lous disregard’ for the rights of others” or “shows ‘gross negligence or actual malice
   25 or criminal indifference.’” Archer, 2020 WL 7314847, at *9 (quoting Churchill v.
   26 F/V Fjord, 892 F.2d 763, 772 (9th Cir. 1988)).
   27                                     CONCLUSION
   28         The Court should grant judgment in favor of Princess.
                                                  20
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.       2:20-CV-02963-RGK-SK
Case 2:20-cv-02963-RGK-SK Document 43-1 Filed 07/06/21 Page 25 of 25 Page ID #:278




    1 DATED: July 6, 2021               ARNOLD & PORTER
                                        KAYE SCHOLER LLP
    2
    3                               By: s/ Jonathan W. Hughes
                                        Jonathan W. Hughes (SBN: 186829)
    4
                                        777 South Figueroa Street, 44th Floor
    5                                   Los Angeles, CA 90017
                                        Tel.: (213) 243-4000
    6
                                        Fax: (213) 243-5999
    7
    8                                   Katie J.L. Scott (SBN: 233171)
                                        katie.scott@arnoldporter.com
    9                                   3000 El Camino Real
   10                                   5 Palo Alto Sq., Suite 500
                                        Palo Alto, CA 94022
   11                                   Tel.: (650) 319-4500
   12                                   Fax: (650) 319-4700

   13
   14                                   MALTZMAN & PARTNERS, PA

   15                                   s/ Jeffrey B. Maltzman
   16                                   Jeffrey B. Maltzman (SBN: 131758)
                                        Rafaela P. Castells (SBN: 290828)
   17                                   Edgar R. Nield (SBN: 135018)
   18                                   Gabrielle De Santis Nield (SBN: 110930)
                                        681 Encinitas Blvd., Suite 315
   19                                   Encinitas, CA 92024
   20                                   Tel.: (760) 942-9880
                                        Facsimile: (760) 942-9882
   21                                   jeffreym@maltzmanpartners.com
   22                                   edn@maltzmanpartners.com
                                        gabn@maltzmanpartners.com
   23                                   rafaelac@maltzmanpartners.com
   24
                                        Attorneys for Defendant
   25                                   Princess Cruise Lines, Ltd.
   26
   27
   28
                                                  21
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.      2:20-CV-02963-RGK-SK
